Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Curcio et al. (US 20180249163 A1) hereinafter ‘Curcio’ in view of Boyce (US 20200043133 A1), (cited in the IDS filed 10/06/2021).

Regarding claim 1, Curcio discloses a method comprising: 
receiving an omnidirectional video (para [0059], [0089]: omnidirectional video captured with one or more cameras); 
generating a first version of the omnidirectional video with a first resolution (para [0097] and fig. 5: a subset of 360-degree video content covering the primary viewport (i.e., the current view orientation) is transmitted at a high (e.g., meeting a predefined threshold) quality/resolution, while at least a part of the remaining of 360-degree video is transmitted at a lower quality/resolution); 
generating a second version of the omnidirectional video with a second resolution, wherein the first version has a higher quality than the second version (para [0097] and fig. 5); 
receiving viewport information from a user equipment, where the viewport information comprises, at least, a size of the viewport and an orientation of the viewport (para [0095]-[0097]: A viewport size may correspond to the HMD FoV or may have a smaller size, depending on the application. For the sake of clarity, we define the primary viewport to be the part of the 360 degrees space viewed by a user at any given point of time); 
projecting a picture of the first version of the omnidirectional video (para [0089], fig. 3: The images of the same time instance are stitched, projected, and mapped onto a packed VR frame); 
determining a region of the projected picture that corresponds to the received viewport information (para [0095]-[0097]).
Curcio fails to explicitly disclose rotating the projected picture to reorient the determined region of the projected picture to a center of the projected picture.
However, in analogous art, Boyce teaches rotating the projected picture to reorient the determined region of the projected picture to a center of the projected picture (para [0058]-[0059], [0063] and fig. 9: detect areas of high motion and/or high texture in the panoramic frame, and aim to center those areas in the equi-rectangular frame, or in a cube face, depending on the projection format being used. The selected rotation is then the rotation that places the high motion area at a center of the planar projection).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio in view of the above teachings of Boyce for the benefits of increased coding efficiency and reduced distortion (Boyce, para [0063]).
The combination of Curcio and Boyce further discloses:
encoding information (Curcio, para [0097]-[00101]: Viewport-specific encoding and streaming), where the information comprises: 
a packed picture (Curcio, para [0097]-[00101]: Viewport-specific encoding and streaming) comprising: 
the region of the rotated projected picture of the first version of the omnidirectional video (Curcio, para [0097]-[00101]: Viewport-specific encoding and streaming, in combination with Boyce, para [0058]-[0059], [0063] and fig. 9: rotation of selected region), and 
the second version of the omnidirectional video (Curcio, para [0097] and fig. 5: at least a part of the remaining of 360-degree video is transmitted at a lower quality/resolution), 
an indication of rotation information corresponding to the rotating of the projected picture of the first version of the omnidirectional video (Boyce, para [0021], [0060]: Supplemental Enhancement Information (SEI) message can be defined to indicate spherical rotation), and 
packing information corresponding to the second version of the omnidirectional video (Curcio, para [0097], [0105]: different quality tracks; and para [0090]: regions of the projected frame are mapped onto a packed VR frame by indicating the location, shape, and size of each region in the packed VR frame); 
packetizing the encoded information (Curcio, para [0089]: The images of the same time instance are stitched, projected, and mapped onto a packed VR frame); and 
transmitting, to the user equipment, the packetized information (Curcio, para [0097: transmission).

Regarding claim 7, Curcio modified by Boyce discloses the apparatus of claim 7 based on the same rationale as the method of claim 1 and because Curcio further teaches at least one processor; and at least one non-transitory memory and computer program code for performing the method (para [0008], [0047], fig. 2). 

Regarding claim 13, Curcio modified by Boyce discloses the apparatus of claim 13 based on the same rationale as the method of claim 1 and because Curcio further teaches a non-transitory computer-readable medium comprising program instructions stored thereon for performing the method (para [0008], [0047], fig. 2). 

Regarding claim 19, Curcio modified by Boyce discloses the apparatus of claim 19 based on the same rationale as the apparatus of claim 7 and because Curcio further teaches the apparatus configured to determine a delivery mode (para [0091]-[0092]: In general, 360-degree content can be mapped onto different types of solid geometrical structures, such as polyhedron … e.g., a cube or a pyramid, cylinder … cone, etc. and then unwrapped to a two-dimensional image plane); determine a region of the omnidirectional video based, at least partially, on the determined viewport and the determined delivery mode (para [0091]-[0092]: determining a mode; para [0096]: A viewport size may correspond to the HMD FoV or may have a smaller size, depending on the application; also para [0099]-[0101]: Viewport-specific encoding and streaming; and transmit the encoded information to the user equipment based, at least partially, on the determined delivery mode (para [0071], [0099]-[0101] and [0169]: Viewport-specific encoding and streaming).

Claims 2-5, 8-11, 14-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of Boyce, further in view of Gül et al. (US 20220078396 A1).

Regarding claim 2, Curcio modified by Boyce discloses the method of claim 1, but fails to disclose the further limitations of claim 2.
However, in analogous art, Gül teaches wherein the receiving of the viewport information from the user equipment comprises receiving signaling comprising at least one session description protocol message, wherein the signaling comprises an indication of at least one mapping type supported by the user equipment (para [0228], [0231]: the apparatus is to receive from the sender, using for example the Session Description Protocol, SDP, one or more parameters of the 360° video, e.g., Supplementary Enhancement Information, SEI, messages indicating one or more of a projection type, a rotation and region-wise packing, RWP, constraints), wherein the at least one supported mapping type comprises at least one of: 
region-wise packing (para [0228], [0231]), 
modified region-wise packing, 
packed-picture mapping, or 
projected-picture mapping.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Gül in order to enable the server and receiver to negotiate and agree on the characteristics of the video and modes to be used for the video communication (Gül, para [0012]).

Regarding claim 3, Curcio modified by Boyce discloses the method of claim 1, but fails to disclose the further limitations of claim 3.
However, in analogous art, Gül teaches transmitting, to the user equipment, using session description protocol signaling, packed picture mapping information separately from the packetized information (para [0012]-[0013]: The SDP may be used for a capabilities negotiation … wherein the transmission may be out-of-band; para [0228], [0231]: messages indicating one or more of a projection type, a rotation and region-wise packing, RWP, constraints), wherein the session description protocol signaling comprises at least one of: 
an indication of a width of the region of the rotated projected picture of the first version of the omnidirectional video in the packed picture (para [0231]: RWP parameters may indicate width/height indicating a minimum width/height of a projected region); 
an indication of the height of the region of the rotated projected picture of the first version of the omnidirectional video in the packed picture (para [0231]); 
an indication of a transform of the region of the rotated projected picture of the first version of the omnidirectional video in the packed picture (para [0231]); 
an indication of the width of the second version of the omnidirectional video in the packed picture (para [0315]: some parts may be resampled, for example for an unequal resolution CMP using region-wise packing; para [0231]); 
an indication of the height of the second version of the omnidirectional video in the packed picture (para [0315] and [0231]); or 
an indication of a transform of the second version of the omnidirectional video in the packed picture (para [0315] and [0231]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Gül in order to enable the server and receiver to negotiate and agree on the characteristics of the video and modes to be used for the video communication (Gül, para [0012]).

Regarding claim 4, Curcio modified by Boyce discloses the method of claim 1, but fails to disclose the further limitations of claim 4.
However, in analogous art, Gül teaches, wherein the determining of the region of the projected picture that corresponds to the received viewport information comprises determining a region based on the size of the viewport and one or more margins applied to the viewport (para [0246]: the video data includes a margin area around the viewport, the margin area being a certain percentage of the viewport).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Gül by adding a margin to reduce latency requirements (Gül, para [0346]).

Regarding claim 5, Curcio modified by Boyce discloses the method of claim 1, but fails to explicitly disclose the further limitations of claim 5.
However, in analogous art, Gül teaches signaling packed picture mapping information to the user equipment with one of: 
real-time transport protocol signaling, or 
supplemental enhancement information (para [0228]: SEI, messages indicating one or more of a projection type, a rotation and region-wise packing, RWP, constraints).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Gül in order to enable the server and receiver to negotiate and agree on the characteristics of the video and modes to be used for the video communication (Gül, para [0012]).

Regarding claims 8-11, the apparatus is rejected along same rationale as the method of claims 2-5, respectively. 

Regarding claims 14-17, the computer-readable medium is rejected along same rationale as the method of claims 2-5, respectively.

Regarding claim 20, Curcio modified by Boyce discloses the apparatus of claim 19, but fails to explicitly disclose the further limitations of claim 20.
However, in analogous art, Gül teaches wherein determining the delivery mode is based, at least partially, on a received session description protocol message or real-time transport control protocol message (para [0012]: In order to describe characteristics of the transmitted bitstream as well as the transmission mode in use, the Session Description Protocol, SDP, may be used. The SDP may be used for a capabilities negotiation), wherein the received message comprises an indication that the user equipment supports at least one of a sphere-locked delivery mode or a viewport-locked delivery mode (para [0311]: Depending on a latency, like an end-to-end latency or a network observed in the system, one of the following approaches may be applied: [0312] Viewport transmission: a rendered viewport, like a 2D viewport, is generated at the server side and presented directly to the client. In other words, the rendered 2D viewport is presented directly to the receiver as is).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Gül in order to enable the server and receiver to negotiate and agree on the characteristics of the video and modes to be used for the video communication (Gül, para [0012]).

Claims 6, 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of Boyce, further in view of Hannuksela et al. (WO 2019/073112).

Regarding claim 6, Curcio modified by Boyce discloses the method of claim 1, but fails to explicitly disclose the further limitations of claim 6.
However, in analogous art, Hannuksela teaches wherein the encoding of the information comprises encoding with a single encoder, wherein the single encoder is configured to output with a resolution dependent on a size of the determined viewport, and independent of an orientation of the determined viewport (para [0248]-[0249]: the selection of enhanced quality tiles for SP-CILP encoding is done based on an assumption of a (maximum) field-of-view that needs to be supported in the viewport(s) in playback devices).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Curcio and Boyce further in view of the above teachings of Hannuksela in order to provide a maximum field-of-view based on what is supported in the viewport(s) in playback devices to improve efficiency (Hannuksela, para [0149]). 

Regarding claim 12, the apparatus is rejected along same rationale as the method of claim 6. 

Regarding claims 18, the computer-readable medium is rejected along same rationale as the method of claim 6.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484